      Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 1 of 43



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO

 Jackie’s Restaurant, LLC,
       Plaintiff,
           v.
 Plaza Carolina Mall, L.P.,
       Defendant,                         CIVIL NO. 17-2376 (RAM)

 Plaza Carolina Mall, L.P.,
       Counter Claimant,
           v.
 Jackie’s Restaurant, LLC,
       Counter Defendant.


                             OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, United States District Judge

     Pending before the Court are Defendant Plaza Carolina Mall,

L.P.’s     Motion    for   Summary   Judgment   and     Plaintiff   Jackie’s

Restaurant, LLC’s Motion for Summary Judgment as well as the

parties’ submissions in support and opposition thereto. (Dockets

Nos. 34-36, 32 and 49). Having considered the parties’ submissions,

the Motion for Summary Judgment at Docket No. 34 is GRANTED in

part and DENIED in part, the Motion for Summary Judgment at Docket

No. 35 is GRANTED in part and DENIED in part.

               I.     PROCEDURAL BACKGROUND AND INTRODUCTION

     Plaintiff       Jackie’s    Restaurant,    LLC’s     (“Plaintiff”    or

“Jackie’s”) Complaint, filed on December 19, 2017, posits that

Jackie’s     could     resolve   the   Lease    Agreement     (“Lease”    or

“Agreement”) executed with Defendant Plaza Carolina Mall, L.P.

(“Defendant” or “PCM”) on September 4, 2012. (Docket Nos. 8-1 at
       Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 2 of 43
Civil No. 17-2376 (RAM)                                                         2


8-12). It avers it is owed the return of its security deposit and

unused September 2017 rent. 1 Plaintiff also asks the Court to: (1)

declare Jackie’s the fee simple owner of the equipment inside the

leased premises 2 and PCM lacks a right to said equipment; and (2)

order PCM to pay fourteen thousand dollars ($14,000.00) if Jackie’s

loses potential offers to buy the same. Lastly, Jackie’s requests

that the Court order PCM to pay the lawsuit’s costs and ten

thousand dollars ($10,000.00) in attorney’s fees. Id. at 13-19.

      On September 28, 2018, PCM filed a Motion for Summary Judgment

(“PCM’s MSJ”) and its statement of uncontested material facts

(“PCM’s SUMF”). (Docket Nos. 34 and 34-2). PCM alleges that the

declaratory judgment requested by Jackie’s should be denied; that

Jackie’s cannot terminate the Lease under both its terms and

conditions and the Puerto Rico Civil Code; that Jackie’s cannot

justify the application of the Rebus Sic Stantibus doctrine; and

that PCM has a right to the equipment Jackie’s left behind when it

abandoned    the   Premises.    (Docket    No.   34   at   14-28).   Plaintiff

subsequently filed Jackie’s Opposition to Plaza Carolina’s Motion

for Summary Judgment (Docket No. 36) countered by Defendant’s Reply




1 PCM removed this case to federal court on December 22, 2017. (Docket No. 1;

certified English translation at Docket No. 8-1).

2 See Fee Simple, Black's Law Dictionary (11th ed. 2019) (“An interest in land
[or property] that, being the broadest property interest allowed by law, endures
until the current holder dies without heirs.”)
       Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 3 of 43
Civil No. 17-2376 (RAM)                                                              3


to Jackie’s Opposition for Motion for Summary Judgment. (Docket

No. 42).

       On October 15, 2018, Jackie’s filed a Motion for Summary

Judgment (“Plaintiff’s MSJ”) and its statement of uncontested

material facts (“Plaintiff’s SUMF”). (Docket Nos. 35 and 35-28).

Jackie’s alleges that it could terminate the Agreement pursuant to

Article 1077 of Puerto Rico’s Civil Code because PCM failed to

fulfill its essential duty of maintaining the mall and common areas

open   to    the    public    after    the    passing   of   Hurricane      María   in

September 2017. (Docket No. 35 at 12-13). Thus, Jackie’s contends

it is entitled to the security deposit, the unused September 2017

rent and fourteen thousand dollars ($14,000) for the equipment PCM

allegedly seized from Plaintiff. Id. at 20-23. Jackie’s also avers

that the Court should impose attorney’s fees upon PCM for its

obstinate behavior. Id. at 23-24. PCM then filed Defendant’s

Memorandum     in    Opposition       to     Plaintiff’s     Motion   for    Summary

Judgment. (Docket No. 39). Lastly, on November 15, 2018, PCM filed

a Motion to Strike Hui Yu Ye’s Declaration at 35-24 (“Motion to

Strike”). (Docket No. 38). The Motion to Strike was addressed in

a separate Opinion and Order at Docket No. 59.

       For   reasons    set    forth    below,    the   Court    determines     that

Jackie’s did not have legally sufficient cause to terminate the

Lease Agreement with PCM prior to its expiration date. However,

while PCM prevails herein on its breach of contract claims, it
     Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 4 of 43
Civil No. 17-2376 (RAM)                                               4


cannot keep Jackie’s Restaurant LLC’s equipment because it lacks

a perfected security interest.

     The case will proceed to trial on the remaining issues which

are: (a) the amount of damages, if any, that PCM can recover due

to Jackie’s breach of contract; (b) the amount of damages Jackie’s

can recover, if any, due to PCM’s retention of the equipment

without a perfected security interest; and (c) any credits due to

Jackie’s which may offset any damages awarded to PCM.

                          II.   LEGAL STANDARD

     Summary judgment is proper under Fed. R. Civ. P. 56(a) if a

movant shows “no genuine dispute as to any material fact” and that

they are “entitled to judgment as a matter of law.” A genuine

dispute exists “if the evidence about the fact is such that a

reasonable jury could resolve the point in favor of the non-moving

party.” Alicea v. Wilkie, 2020 WL 1547064, at *2 (D.P.R. 2020)

(quotation omitted). A fact is material if “it is relevant to the

resolution of a controlling legal issue raised by the motion for

summary judgment.” Bautista Cayman Asset Co. v. Terra II MC & P,

Inc., 2020 WL 118592, at *6 (D.P.R. 2020) (quotation omitted).

     The movant “bears the burden of showing the absence of a

genuine issue of material fact.” United States Dep't of Agric. v.

Morales-Quinones, 2020 WL 1126165, at *1 (D.P.R. 2020) (citation

omitted). The burden then shifts to non-movant to present at least

one genuine and material issue of fact. Id. (quotation omitted).
         Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 5 of 43
Civil No. 17-2376 (RAM)                                                        5


Summary judgment is proper if non-movants only rely on improbable

inferences, conclusory allegations and unsupported speculation.

See Burke Rozzetti v. Ford Motor Co., 2020 WL 704860, at *3 (D.P.R.

2020) (quotation omitted).

        Local Rule 56 also governs summary judgment. See L. Civ. R.

56. Subsection “b” imposes that a moving party submit its factual

assertions in “a separate, short, and concise statement of material

facts, set forth in numbered paragraphs.” L. CV. R. 56(b). Parties

cannot incorporate statements of facts within a motion. Also, per

local rule, “unless a fact is admitted, the reply shall support

each denial or qualification by a record citation.” Id. The First

Circuit has highlighted that “[p]roperly supported facts [...]

shall     be   deemed   admitted    unless    controverted    in   the   manner

prescribed by the local rule.” Advanced Flexible Circuits, Inc. v.

GE Sensing & Inspection Techs. GmbH, 781 F.3d 510, 520 (1st Cir.

2015) (quotation omitted).

                            III. FINDINGS OF FACT

        After analyzing PCM’s SUMF (Docket No. 34-2), Jackie’s SUMF

(Docket No. 35-28) and their exhibits and Defendant’s additional

facts proposed at Docket No. 42, and only crediting material facts

which are supported by a record citation and uncontroverted, the

Court makes the following findings of fact: 3




3   Reference to a specific Finding of Fact shall be cited as “(Fact ¶ __).”
        Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 6 of 43
  Civil No. 17-2376 (RAM)                                                     6


1. Plaintiff   Jackie’s   Restaurant,    LLC    (“Jackie’s”)   is    a   limited

  liability company organized under the laws of the Commonwealth of

  Puerto Rico on July 18, 2012. (Docket No. 35-28 ¶ 1).

2. The owners of Jackie's at that time of the signing of the Lease

  Agreement (the “Agreement”) were Hui Yu Ye and Zu Fu Zhang. (Docket

  No. 34-2 ¶ 4).

3. Defendant   Plaza   Carolina   Mall   L.P.   (“PCM”)   is   the   owner   and

  operator of the shopping center Plaza Carolina Mall (the “Mall”),

  located in the Municipality of Carolina, Puerto Rico. (Docket No.

  34-2 ¶ 1).

4. Defendant is a limited partnership organized under the laws of the

  state of Delaware,      United States of America, and is the owner of

  the Mall. (Docket No. 35-28 ¶ 2).

5. As the Mall’s owner, it leases commercial space within its premises

  to a variety of businesses. (Docket No. 34-2 ¶ 2).

  Lease Agreement

6. On September 4, 2012, PCM, as the lessor and landlord, leased to

  Jackie's Restaurant Inc. a commercial space of 808 square feet,

  located at the Mall Food Court, which is identified for purposes

  of the Agreement as Commercial Space No. VC21A. (Docket Nos. 34-2

  ¶ 3; 35-28 ¶ 3).

7. The Agreement signed by Jackie's on September 4, 2012, has a term

  of ten (10) years, ending on September 30, 2022. (Docket Nos. 34-

  2 ¶¶ 7, 10; 35-28 ¶ 6).
            Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 7 of 43
      Civil No. 17-2376 (RAM)                                                   7


 8. Neither owner of Jackie's read the Agreement. (Docket No. 34-2 ¶

      5).

 9. Neither owner consulted an attorney regarding the Agreement before

      they signed it. Id. ¶ 6.

10. After 2013 until the present day, the sole member of Jackie’s was

      Hui Yu Ye. Id. ¶ 12.

11. Jackie's    sole   Member   agrees   that   Jackie's    is   bound   by   the

      Agreement’s terms and conditions. Id. ¶ 13.

12. In the Agreement, PCM agreed to provide Jackie’s: (a) the enjoyment

      and the use of the leased area of 808 square feet in the Food Court

      (Room VC21A); and, (b) the non-exclusive right to Jackie’s and its

      customers to use the Common Areas, which are defined as:

            “[a]ll parking areas, access roads and facilities
            furnished, made available or maintained by Landlord in
            or near the Center, including employee parking areas,
            truck ways, driveways, loading docks and areas, delivery
            areas, multi-story parking facilities (if any), package
            pickup   stations,  elevators,   escalators,  pedestrian
            sidewalks, malls, including the enclosed mall and Food
            Court, if any, courts and ramps, landscaped areas,
            retaining walls, stairways, bus stops, first-aid and
            comfort stations, lighting facilities, sanitary systems,
            utility lines, water filtration and treatment facilities
            and other areas and improvements provided by Landlord
            for the general use in common of tenants and their
            customers and Major Tenants in the Center[.]” (Docket
            No. 35-28 ¶ 4).

13.     Section 1.1 of the Agreement, which establishes the basic lease

        information including the Center, Premise, Store Floor Area and

        Lease Term, reads as follows:
         Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 8 of 43
   Civil No. 17-2376 (RAM)                                                8


      a. Center: Plaza Carolina, situated in            the   City   of
         Carolina, Commonwealth of Puerto Rico

      b. Premises: Room VC21A. Landlord shall have the right to
         change the room designation upon written notice to
         Tenant.

      c. Store Floor Area: 808 square feet

      d. Lease Term: Commencing on the Commencement Date and
         continuing until the last day of the tenth (10th) Lease
         Year. (Docket No. 35-2 at 1).

14. Section 2.1 of the Agreement titled “Leased Premises,” reads as

   follows:

        Landlord [PCM] hereby leases to Tenant [Jackie’s] and
        Tenant hereby rents from Landlord the Premises as
        depicted on ‘Exhibit A. The Store Floor shall be measured
        to the center line of all party off adjacent tenant
        walls, to the exterior faces of all other walls and to
        the building line where there is no wall. The parties
        agree that Landlord’s determination of Store Floor Area
        shall be final, binding and conclusive. Id. at 3.


15. Section 5.1 of the Agreement titled “Common Areas,” and which

   addresses control over and changes to the common areas, explains

   that common areas:

        [S]hall at all times be subject to the exclusive control
        and management of the Landlord, and Landlord shall the
        right, from time to time, to establish, modify and
        enforce reasonable rules and regulations with respect to
        all Common Areas.

        […]

        Landlord shall have the right from time to time: to
        change or modify and add to or subtract from the sizes,
        locations, shapes and arrangements of parking areas,
        entrances, exits, parking aisle alignments and other
        Common Areas […] add to or subtract from the buildings
        in the Center; and do and perform such other acts in and
           Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 9 of 43
   Civil No. 17-2376 (RAM)                                                    9


           to said Common Areas as Landlord in its sole discretion,
           reasonably applied, deems advisable for the use thereof
           by tenants and their customers. Id. at 7.


16. Section 5.2 of the Agreement, titled “Use of Common Area” and which

   addresses     the   temporary   closure   of   common   areas   states   the

   following:

           Tenant and its business invitees, employees and
           customers shall have the nonexclusive right, in common
           with Landlord and all others to whom Landlord has granted
           or may hereafter grant rights, to use the Common Areas
           subject to such reasonable regulations as Landlord may
           from time to time impose and the rights of Landlord set
           forth above. […] Landlord may at any time close
           temporarily any Common Areas to make repairs or changes.
           Id.


17. As part of the Agreement, PCM requires that its tenants, among

   other     things, open their businesses during the Mall’s hours of

   operation or when any Major Tenant          in the Center is open for

   business and such other days, nights and hours as Landlord shall

   approve in writing; pay a proportional share             of the operating

   expenses, taxes, and marketing services; and pay a share of its

   gross profit. Id. ¶ 54.

18. The basic rental payments agreed to by Jackie's for the 808-square

   feet leased area, as stated in the Agreement, are as follows:

      a. Annual rent of $75,000.00, for the first year of the
         Agreement, payable in equal monthly installments;

      b. Annual rent of $77,250.00, for the second year of the
         Agreement, payable in equal monthly installments;

      c. Annual rent of $79,567.50, for the third year of the
         Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 10 of 43
   Civil No. 17-2376 (RAM)                                                 10


        Agreement, payable in equal monthly installments;

      d. Annual rent of $81,954.52, for the fourth year of the
         Agreement, payable in equal monthly installments;

      e. Annual rent of $84,413.16, for the fifth year of the
         Agreement, payable in equal monthly installments;

      f. Annual rent of $86,945.56, for the sixth year of the
         Agreement, payable in equal monthly installments;

      g. Annual rent of $89,553.92, for the seventh year of the
         Agreement, payable in equal monthly installments;

      h. Annual rent of $92,240.54, for the eighth year of the
         Agreement, payable in equal monthly installments;

      i. Annual rent of $95,007.76, for the ninth year of the
         Agreement, payable in equal monthly installments; and

      j. Annual rent of $97,857.99, for the tenth year of the
         Agreement, payable in equal monthly installments;
         (Docket Nos. 34-2 ¶ 8; 35-28 ¶6).


19. Section 15.1 of the Agreement establishes in part:

        “Amount of Deposit. Tenant shall deposit with Landlord
        upon Tenant’s execution of the Lease, the Security
        Deposit set forth in Article I, which shall be held by
        Landlord and, at Landlord’s option, commingled with other
        funds, without liability for interest, as security for
        the faithful performance by Tenant of all the terms,
        covenants and conditions of this Lease.

        If Tenant commits a default hereunder, Landlord at its
        option may apply said deposit, or any part thereof,
        to compensate Landlord for loss, cost, damage or
        expense sustained due to such default. Upon Landlord’s
        request, Tenant shall forthwith remit to Landlord cash
        sufficient to restore said sum to the original sum
        deposited; Tenant’s failure to do so within five (5)
        days after receipt of demand therefor (sic) shall be a
        default under this Lease. If at the end of the Lease
        Term Tenant is not in default hereunder, the balance of
        such security deposit shall be returned to Tenant.
        (Docket No. 35-28 ¶74).
         Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 11 of 43
   Civil No. 17-2376 (RAM)                                                  11




20. Jackie's Members not only signed the Agreement, but also initialed

   the pages w i t h   the above paragraph. (Docket No. 34-2 ¶ 48).

21. On October 9, 2012, there was an Assignment of Lease to correct

   the name of Plaintiff in the Agreement, which was incorrectly

   stated   as   Jackie´s      Restaurant,   Inc.,    instead   of    Jackie’s

   Restaurant, LLC. (Docket Nos. 34-2 ¶ 11; 35-28 ¶ 5).

22. The Agreement between the parties began to run in March 2013.

   (Docket No. 34-2 ¶ 9).

23. On February 20, 2017, Jackie's, through Hui Yu Ye, in a First

   Amendment to the Lease Agreement, requested a reduction in rent,

   corresponding to the period from January 1 to December 31, 2017,

   would be $96,137.76, plus 12%         of the gross annual sales over

   $550,000.00   in    that   period   while in the   Agreement,     the   rent

   stipulated for said period was $84,413.16 per year and 8% of the

   sales over $1,055.164.51. (Docket Nos. 34-2 ¶ 14; 35-28 ¶ 9).

24. The Agreement, Assignment of Lease and First Amendment to Lease

   were drafted by Defendant. (Docket No. 35-28 ¶ 10).

25. Plaintiff complied with its obligations to pay the security deposit

   of $43,160.00 and the monthly rent for five (5) years (including

   the payment of September 2017) until Hurricane María. In addition,

   during that period, Plaintiff paid to PCM: (a) an amount equivalent

   to 8% of the gross annual sales over the amounts established in

   Section 1.1 (i) of the Agreement; (b) taxes as calculated in Section
             Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 12 of 43
   Civil No. 17-2376 (RAM)                                                     12


   5.4; (c) its share of            the   operating costs    (Section 6.2) and

   operating expense fees (Section 1.1 (k); and (d) a marketing service

   contribution (Section 1.1 (n)). Id. ¶¶ 7 and 11.

   PCM and Hurricanes Irma and María

26. Plaintiff paid its September 2017 monthly rent on time, but it was

   only able to operate its restaurant for 18 days because the Mall

   was closed to the public due to Hurricanes Irma and María. Id. ¶

   12.

27. Since 2012, the year that the Agreement was signed, 39 hurricanes

   have passed through the Caribbean area, some going through Puerto

   Rico. (Docket No. 34-2 ¶ 18). 4

28. Hurricane Irma passed through Puerto Rico on September 6, 2017.

   Id. ¶ 19. 5

29. Hurricane Maria passed through Puerto Rico on September 18, 2017.

   Id. ¶ 20. 6

30. After Hurricane María, there was no water or electric power in

   the Mall until around November 2017. (Docket No. 35-28 ¶ 13).


   4 PCM cited Exhibit “F” (Docket No. 34-9) instead of Exhibit “E.” (Docket No.
   34-8). Even so, Exhibit “E”, which are statements from the National Hurricane
   Center’s 2012-2017 Tropical Cyclone Reports, is subject to judicial notice. See
   Are-east River Sci. Park, LLC v. Lexington Ins. Co., 2014 WL 12587051, at *5
   (C.D. Cal. 2014) (quotation omitted) (“The National Hurricane Center […] is a
   source ‘whose accuracy cannot be reasonably questioned’ of weather and
   meteorological facts concerning tropical cyclones.”).

   5   Id.

   6 Id.; PCM stated the incorrect date for when Hurricane Maria passed through
   Puerto Rico. The Court takes judicial notice of the correct date, September 20,
   2017. See Fed. R. Evid. 201(b). Plaintiff’s Exhibit “A”, of which the Court
   also takes judicial notice, shows the National Oceanic and Atmospheric
   Administration’s map of the Hurricane’s path and said date. (Docket No. 37-1).
            Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 13 of 43
   Civil No. 17-2376 (RAM)                                                    13


31. The space where Jackie's is located did not suffer any damages.

   (Docket No. 34-2 ¶ 42).

   PCM Tenants Post-Hurricane Maria

32. The space leased by Jackie's was physically available for Tenant

   to re-open on or before December l, 2017. (Docket No. 34-2 ¶ 38).

33. Other food court tenants have reopened for business. Id. ¶ 39.

34. After    Hurricane    María,   Ms.   Hui   Yu   Ye,   Plaintiff’s   managing

   member, went to the Mall a couple of times to ask when it would

   be open to the public again but she never got an answer. (Docket

   No. 35-28 ¶ 14).

35. Around November 8, 2017, PCM informed the tenants with restaurants

   in the Food Court that they had to resume operations the following

   week, while only a few stores were open, and the rest of the Mall

   would remain closed to the public while major repairs were made.

   Id. ¶ 15.

36. On Wednesday, November 15, 2017, PCM, through Mr. Drew Price, Esq.,

   emailed J a c k i e ’ s that “Landlord and the shopping center tenants

   are working in earnest to reopen the shopping center and tenant

   spaces. […] [T]he food court will be opening             this week.” Id. ¶¶

   22, 37.

37. At the filing of the Complaint before the state court on December

   19, 2017, only some tenants with restaurants in the Food Court had

   reopened. (Docket 35-28 ¶ 30).

38. At the filing of the Complaint before the state court, the public
         Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 14 of 43
   Civil No. 17-2376 (RAM)                                                 14


   did not have access to the Mall’s interior corridors and common

   areas. The goal was to have the common areas open by February 2018.

   Id. ¶ 32.

39. At the filing of the Complaint before state court, Sears, Capri and

   TJMax stores were open. These stores do not need to be accessed by

   the Mall’s interior corridors and common areas; they can be accessed

   from outside the Mall. Id. ¶ 33.

40. At the filing of the Complaint before state court, Walgreens and

   Econo Supermarket were open. Their buildings are totally separate

   from the Mall’s main building. Id. ¶ 34.

41. In November 2017, when Plaintiff inquired with the Mall’s personnel

   about the date it was planning on resuming operations, the Mall did

   not have a date. Id. ¶ 36.

42. On December 7, 2017, Plaintiff’s managing member visited the Mall

   and took several photos. Id. ¶ 38.

43. By December 7, 2017, the Mall had containers outside for the removal

   of the debris and cleaning. Id. ¶ 39.

44. By December 7, 2017, the Mall was almost deserted with only a few

   stores open, the first and third floor of the Mall were closed,

   and the public did not have access to the corridors inside the

   Mall, which were closed in on all sides. Id. ¶ 40.

45. By December 2017, the common areas of the mall had begun to reopen.

   (Docket No. 42 at 2).

46. By December 7, 2017, approximately 22 tenants had reopened as
           Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 15 of 43
   Civil No. 17-2376 (RAM)                                                     15


   required by their leases. Id. at 3.

47. As of April 17, 2018, the Mall’s internet portal shows 12 restaurants

   open and    8 closed in the Food Court and 13 food stores were open

   and 13 closed in the Mall in general. (Docket No. 35-28 ¶ 42-43).7

48. Last time managing member visited t h e M a l l was May 2018,            when

   she took some photos and did a tour of the first, second and third

   floor, up to the food court.       At the time, most of the shops were

   still under construction or closed, while a couple were open. Id.

   ¶¶ 44, 47.

49. On May 8, 2018, there were only around 7-8 stores open in the food

   court. Id. ¶ 49.

50. As of October 15, 2018, when Plaintiff filed its Motion for Summary

   Judgment, the Mall had not resumed its regular operations for the

   public. Id. ¶ 59.

51. By June 1, 2018, approximately 94 tenants had reopened as required

   by their leases. Id. at 3.

52. While construction by Tenants was still on going, over 120 Tenants

   had reopened by October 1, 2018. Id. at 3.

   Plaintiff’s Notice of Termination and Defendant’s Response

53. On November 8, 2017, Plaintiff gave notice purporting to terminate

   the Agreement, and left the premises object of the Agreement. Id.

   ¶ 21.



   7 Plaintiff’s “Exhibit 17B – Plaza Carolinas Stores Directory April 2018” shows
   that seven (7) restaurants were closed instead of eight (8). (Docket No. 19).
         Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 16 of 43
   Civil No. 17-2376 (RAM)                                                  16


54. On November 8, 2017, Plaintiff’s counsel emailed a letter to PCM

   terminating the Agreement and explaining some of the main reasons

   for the decision. (Docket No. 35-28 ¶ 16).

55. In th e   letter, Plaintiff’s counsel asked PCM to reimburse the

   security deposit plus the unused rent of September 2017, which had

   been paid in advance. The reimbursement amount totals to $46,364.60,

   calculated as follows:



     Security Deposit                                        $43,160.00

     Unused portion of the rent $8,011.48 – 4,806.88* $3,204.60

                                   *$8,011.48 ÷ 30 days =

                                   $267.049 x 18 days of

      Total                                                  $46,364.60


   Id. ¶ 17.

56. Plaintiff’s counsel therein invited PCM to a negotiation regarding

   a possible settlement. Id. ¶ 18

   Attempts to Remove Plaintiff’s Restaurant Equipment

57. On November 15, 2017, Plaintiff sent an email to Mr. Drew Price,

   Esq., asking him to instruct the Mall personnel to allow Plaintiff

   to remove the equipment       in the restaurant, which is Plaintiff’s

   personal property, and informing him that retaining and prohibiting

   the   removal   of   the   equipment   constituted   an   illegal   seizure.

   Plaintiff again invited Defendant to a negotiation regarding the
         Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 17 of 43
   Civil No. 17-2376 (RAM)                                                 17


   possibility of a settlement. Id. ¶ 23.

58. On Friday, November 17, 2017, PCM, through Mr. Wade J. Hornbacher,

   Esq., sent an email to Plaintiff asking it to specify the equipment

   it wanted to remove. Id. ¶ 24.

59. On Monday, November 20, 2017, PCM sent an email to             Jackie’s

   reiterating its prohibition against the removal of equipment from

   the restaurant. It based its position on its construction of Section

   10.2 of the Agreement, which states:

        Section 10.2. Removal and Restoration by Tenant.
        All   alterations,  changes   and   additions   and  all
        improvements, including leasehold improvements, made by
        Tenant whether part of Tenant’s Work or not, shall
        immediately upon installation attached to the fee and
        become Landlord’s property and shall not be removed
        unless replaced by like property. If Tenant fails to
        remove any    shelving, decorations, equipment, trade
        fixtures or personal property form the Premises prior to
        the end of the Lease Term, they shall become Landlord’s
        property and Tenant shall repair or pay for the repair
        of any damage done to the Premises resulting from
        removing same but not for painting or redecorating the
        Premises. Id. ¶ 25.

60. On Wednesday, November 14, 2017, Ms. Hui Yu Ye, as Plaintiff’s

   managing partner, went to the Mall to coordinate the pickup of the

   equipment. That day, the Mall’s managerial personnel informed her

   that she could not remove the equipment and that the security staff

   had instructions not to allow the removal thereof. They also told

   her that PCM was planning on reopening the Food Court at the end

   of the   following week and      required that Plaintiff       reopen the

   restaurant that week, even though the rest of the shopping center
          Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 18 of 43
   Civil No. 17-2376 (RAM)                                                  18


   would remain closed to the public. Id. ¶ 21.

61. In compliance with PCM’s request, on November 20, 2017, Plaintiff

   sent an email to Mr. Hornbacher detailing the equipment it wanted

   to remove. Id. ¶ 26.

62. On November 27, 2017, Plaintiff sent an email to Mr. Hornbacher

   reiterating that it needed to remove the equipment urgently because

   it had interested buyers. It once again invited Defendant to a

   negotiation regarding the possibility of a settlement. Id. ¶ 27.

63. On November 28, 2017, PCM sent an email to Plaintiff forbidding it

   from removing the equipment. It again based its position on its

   construction of Section 10.2 of the Agreement. Defendant did not

   make any counteroffer to negotiate. Id. ¶ 28.

64. Plaintiff had several offers to purchase the equipment for an

   approximate price of $14,000.00 but could accept the offers due to

   PCM’s refusal to allow the removal of the equipment or f a i l u r e

   to deliver the equipment to Plaintiff. Id. ¶ 66.

65. Even though Plaintiff informed PCM that it had several offers to

   purchase the equipment, PCM did not allow Plaintiff to remove or

   deliver said equipment. Id. ¶¶ 64-65.

   Defendant’s Security Interest Over Equipment

66. In   its   Counterclaim,   PCM   claims   a   proprietary    interest   in

   Plaintiff’s personal property and equipment, by citing Section 18.1

   of the Agreement. Id. ¶ 68.

67. In its Counterclaim, PCM avers to be “…entitled to enforce its
         Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 19 of 43
   Civil No. 17-2376 (RAM)                                                 19


   security   interest as provided by tenant in paragraph 20.2 of the

   Lease....” Id. ¶ 70.

68. Said Section 20.2 of the Agreement states:

        Section 20.2. Assets of Tenant.
        To secure the performance of Tenant's obligations under
        this Lease, Tenant hereby grants to Landlord a security
        interest in and an express contractual lien upon all of
        Tenant's equipment, furniture, furnishings, appliances,
        goods, trade fixtures, inventory, chattels and personal
        property which will be brought upon the Premises by
        Tenant, and all after-acquired property, replacements and
        proceeds. Landlord is authorized to prepare and file
        financing statements signed only by Landlord (as secured
        party) covering the security described above (but Tenant
        hereby agrees to sign the same upon request). Upon any
        default under this Lease by Tenant as defined in Section
        18.1 hereof, any or all of Tenant's obligations to
        Landlord secured hereby shall, at Landlord's option, be
        immediately due and payable without notice or demand.
        In addition to all rights or remedies of Landlord under
        this Lease and the law, including the right to a judicial
        foreclosure, Landlord shall have all the rights and
        remedies of a secured party under the Uniform Commercial
        Code of the State where the Center is located. […] This
        security agreement and the security interest hereby
        created shall survive the termination of this Lease if
        such termination results from Tenant's default. The
        above-described security interest      and lien are in
        addition to and cumulative of the Landlord's lien provided
        by the laws of the State where the Center is located. Id.
        ¶ 71.

69. In its Answer to Counterclaim, Plaintiff denied that PCM has a

   security interest in its equipment and property, because it did

   not file a financing statement, as required by Section 9-312 (a)

   of Chapter 9-Secured Transactions, 19 L.P.R.A. § 2321 (a) (3) and

   § 2262 (a). Id. ¶ 72.

70. PCM did not perfect a security interest over Jackie’s equipment
           Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 20 of 43
   Civil No. 17-2376 (RAM)                                                   20


   and inventory, because a financing statement was not recorded in

   Puerto Rico’s Department of State. Id. ¶ 73.

   Plaintiff’s Overdue Rent and Abandonment of Premises

71. PCM abated Jackie's rent from the date of Hurricane María though

   December 1, 2017. (Docket No. 34-2 ¶ 22).

72. Jackie's owes rent from December 1, 2017 through November 30, 2022,

   the date when the Agreement expires. Id. ¶ 23.

73. PCM has not collected any rent from Jackie's since the passage of

   Hurricane María to the present day. Id. ¶ 43.

74. According to the Agreement, Jackie's agreed and obligated itself

   to pay rents for the remainder of the term of the Agreement (plus

   interest, costs and penalties), even if it had to leave the

   property before the expiration of the term of the Agreement. Id.

   ¶ 24.

75. Section 18.1 of the Agreement states:

         Section 18.1. Right to Re-Enter.
         The following shall be considered for all purposes to
         be defaults under and breaches of this Lease: (a) any
         failure of Tenant to pay any rent or other amount when
         due hereunder, (b) any failure by Tenant to perform or
         observe any other of the terms, provisions, conditions
         and covenants of this Lease for more than ten (10) days
         after written notice of such failure […] (f) if Tenant
         abandons or vacates or does not do business in the
         Premises[.]

         […]

         In any such event, and without grace period, demand or
         notice (the same being hereby waived by Tenant),
         Landlord, in addition to all other rights or remedies
         it may have, shall have the right thereupon or at any
         Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 21 of 43
   Civil No. 17-2376 (RAM)                                                 21


        time thereafter to terminate this Lease by giving notice
        to Tenant stating the date upon which such termination
        shall be effective, and shall have the right, either
        before or after any such termination, to re-enter and
        take possession of the Premises, remove all persons and
        property from the Premises, store such property at
        Tenant's expense, and sell such property if necessary to
        satisfy any deficiency in payments by Tenant as required
        hereunder, all without notice or resort to legal process
        and without being deemed guilty of trespass or becoming
        liable for any loss or damage occasioned thereby. Nothing
        herein shall be construed to require Landlord to give
        any notice before exercising any of its rights and
        remedies provided for in Section 3.3 of this Lease.
        ( Docket Nos. 34-2 ¶25; 35-28 ¶ 69).


76. Section 18.2 of the Agreement states in part:

        Section 18.2. Right to Relet.
           If Landlord re-enters the Premises as above provided,
        or if it takes possession pursuant to legal proceedings
        or otherwise, it may either terminate this Lease, but
        Tenant shall remain liable for all obligations arising
        during the balance of the original stated term as
        hereafter provided as if this Lease had remained in full
        force and effect, or it may, from time to time, without
        terminating this Lease, make such alterations and
        repairs as it deems advisable to relet the Premises[.]

        […]

           Notwithstanding     any    such    reletting    without
        termination,    Landlord may at any time thereafter
        terminate this Lease for any prior breach or default. If
        Landlord terminates this Lease for any breach, or
        otherwise takes any action on account of Tenant's breach
        or default hereunder, in addition to any other remedies
        it may have, it may recover from Tenant all damages
        incurred by reason of such breach or default, including
        the cost of recovering the Premises, brokerage fees and
        expenses of placing the Premises in rentable condition,
        attorneys' fees, and an amount equal to the difference
        between the Minimum Rent and all items of additional
        rents reserved hereunder for the period which otherwise
        would have constituted the balance of the Lease Term
        and the then present rental value of the Premises for such
        Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 22 of 43
   Civil No. 17-2376 (RAM)                                                22


        period.

           […]

           Tenant's obligation to reimburse Landlord for
        attorneys' fees as referred to in this Lease shall
        include all legal costs, fees and expenses arising out
        of (i) Tenant’s default in the performance or observance
        of any of the terms, covenants, conditions contained in
        this Lease and Landlord place (sic) the enforcement of
        all or any part of this Lease, the collection of any
        rent due or to become due or the recovery of possession
        of the Premises in the hands of an attorney or Landlord's
        incurring any fees or out of pocket costs in any
        litigation, negotiation or transaction in which Tenant
        causes Landlord to be involved or concerned, in either
        event regardless of whether or not suit is actually
        filed. (Docket No. 34-2 ¶ 26).


77. Section 24.3 of the Agreement is the integration clause and it

   states in relevant part as follows:

        Section 24.3. Entire Agreement.
             There    are    no    representations,    covenants,
        warranties,   promises,     agreements,   conditions    or
        undertakings, oral or written, between Landlord and
        Tenant other than herein set forth. Except as herein
        otherwise provided, no subsequent alteration, amendment,
        change or addition to this Lease shall be binding upon
        Landlord or Tenant unless in writing and signed by them.
        Tenant   acknowledges    that    it   has   independently
        investigated the potential for the success of its
        operations in the Center and has not relied upon any
        inducements or representations on the part of Landlord
        or   Landlord's   representatives,    other  than    those
        contained in the Lease. Tenant also acknowledges and
        agrees that, to the extent any projections, materials or
        discussions have related to Tenant's projected or likely
        sales volume, customer traffic or profitability, Tenant
        understands that any and all such projections, materials
        and discussions are based solely upon Landlord's
        experiences at other properties or upon standardized
        marketing studies, and that such projections, materials
        and discussions shall not be construed as a promise or
         Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 23 of 43
   Civil No. 17-2376 (RAM)                                                     23


         guarantee that Tenant will realize the same or similar
         results. Id. ¶ 35.

78. Jackie's ceased operations on the property that is the subject of

   the Agreement on September 18, 2017, before the Agreement expired.

   Id. ¶¶ 27, 29 and 41.

79. Jackie's never notified PCM any change of address after Hurricane

   María. Id. ¶ 28.

80. Ms. Yu Ye’s Deposition supports a finding that Jackie’s abandoned

   the Premises. The relevant part of the Deposition states:

               Q. Okay. In your response to Request for Admissions
               13 you deny that Jackie’s abandoned the property
               subject of the lease agreement, right?

               THE INTERPRETER: 8 She denied that--

               Q. That Jackie’s Restaurant abandoned the property
               subject of the lease agreement.

               THE INTERPRETER: Yes. She doesn’t want to do it
               anymore.

               […]

               THE INTERPRETER: She doesn’t want to work anymore.
               She doesn’t want to go with the lease.

               […]

               THE INTERPRETER: That they’re taking too long to
               get notified and that she doesn’t have the money to
               be constantly paying.

               Mr. SURIA: So she left? I mean, “she,” meaning
               Jackie’s Restaurant.”

   8
     During the Deposition, Plaintiff’s answers were translated via an interpreter
   as Plaintiff’s first language is Chinese and she only speaks a little bit of
   English and Spanish. (Docket No. 35-24 at 10-11). Hence, this Court will
   consider the Interpreter’s answers to PCM’s legal counsel’s questions as
   Plaintiff’s own answers.
      Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 24 of 43
Civil No. 17-2376 (RAM)                                                   24



              THE INTERPRETER: Yeah. (Docket No. 35-24 at 107-109).

                                 III. ANALYSIS

      Both     parties   move    for   summary    judgment,    addressing

essentially similar issues regarding the circumstances surrounding

the Lease's termination, and whether either party has a right to

the restaurant equipment inside the leased premises. (Docket Nos.

34 and 35). Rather than approach each motion separately, the Court

will evaluate two issues: (a) whether Jackie’s could resolve its

contract with PCM or if instead it breached it; (b) whether PCM

had a security interest over the restaurant equipment in the

Premises. The Court finds that Plaintiff breached the parties'

contract and it is not entitled to damages other than those caused

by PCM’s retention of the restaurant equipment. Moreover, as

Defendant did not acquire a security interest over the equipment

in the Premises, the equipment belongs to Jackie’s.

      Before addressing these two issues, the Court observes that

in its MSJ, PCM also alleges that Plaintiff’s declaratory judgment

request regarding the delivery of the restaurant equipment should

be denied, and that Plaintiff fails to establish the elements of

the   Rebus    Sic   Stantibus   Doctrine.   (Docket   No.   34).   In   its

opposition, Jackie’s alleges that the denial of the request for

declaratory judgment became moot because Jackie’s “did not pursue

it once the case was removed to the Federal Court, and instead
      Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 25 of 43
Civil No. 17-2376 (RAM)                                                    25


filed a motion for summary judgment.” (Docket No. 36 at 24).

Jackie’s avers that PCM’s argument regarding the use of Rebus Sic

Stantibus also fails since Jackie’s never asserted said defense.

Id. at 10-12. Instead, it has always stated that it could rescind

the Lease per Article 1077 of Puerto Rico’s Civil Code. Id.

Notably, PCM did not challenge Plaintiff’s clarifications in its

reply to the opposition. (Docket No. 42).

      The Court finds that the Rebus Sic Stantibus doctrine is

inapplicable.    The    doctrine   “is   a    clause   deemed   implicit   in

contracts and serves to adjust a debtor's obligation or rescind

the   contract   when    unforeseeable       circumstances   render   strict

compliance with the contract unfair.” In re Chase Monarch Int'l

Inc., 581 B.R. 715, 721 (Bankr. D.P.R. 2018), aff'd, 2019 WL

8375999 (D.P.R. 2019). More importantly, “the Puerto Rico Supreme

Court has stated that the rebus sic stantibus doctrine may apply

as an exceptional remedy to extraordinary circumstances.” Id. at

722 (citation omitted) (emphasis added). There are seven elements

which must be present for the doctrine to apply, the first one of

which is that the doctrine is only applicable if an “unforeseeable

event has arisen.” Bautista Cayman Asset Co. v. Asociacion de

Miembros de la Policia de Puerto Rico, 2020 WL 119688, at *2

(D.P.R. 2020) (citation omitted). Here, the first element of the

doctrine is not met as the District Court of Puerto Rico, in

affirming the Bankruptcy Court, has held that a hurricane is not
        Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 26 of 43
Civil No. 17-2376 (RAM)                                                             26


an unforeseen circumstance for purposes of the Rebus Sic Stantibus

doctrine. In the case of In Re Chase Monarch Int’l Inc., the

Bankrupcty      Court   for    the    District    of    Puerto    Rico    held    that

“[a]lthough the events of Hurricane Maria were devastating and

unfortunate [. . .] a natural disaster such as this one is not

unforeseeable.” In re Chase Monarch Int'l Inc., 2019 WL 8375999,

at    *4    (D.P.R.   2019), reconsideration           denied, 2020      WL   1746030

(D.P.R. 2020). Since Plaintiff fails to surpass the first element,

the Court need not discuss herein the rest of the doctrine’s

elements.

     A. Rescission or Resolution 9

       PCM posits in its MSJ that Jackie’s cannot terminate the

current leasehold under the Agreement’s terms and conditions nor

under the Puerto Rico Civil Code. (Docket No. 34 at 16-18). In

doing so, PCM relies on Article 1044 of the Civil Code which states

that       “[o]bligations     arising   from     contracts     have    legal     force

between       the   contracting      parties,    and    must     be   fulfilled     in



9 The First Circuit has explained that “rescission” and “rescind” are not
synonymous with the 1930 Puerto Rico Civil Code’s Article 1077’s original
Spanish terms (“resolución” and “resolver”). See Dopp v. HTP Corp., 947 F.2d
506, 510 n.4 (1st Cir. 1991) (citations omitted). It therefore has used the
terms “resolution,” “resolve,” and “resolutory” when referring to actions under
Article 1077, while noting that nothing turns on the use of one term or the
other. Id.; see also Castillo-Perez v. Bosques-Cordero, 2011 WL 13233491, at *8
(D.P.R. 2011), report and recommendation adopted, 2011 WL 13233446 (D.P.R.
2011). Hence “[t]o avoid confusion, as well as to be consistent with the
principle that in instances of a statute of Spanish origin the Spanish text
prevails” this Court “shall use the words ‘resolution’ and ‘resolve’ when
referring to article 1077.” Brisamar, Inc. v. Enright House, Ltd., 2005 WL
1215796, at *6 (D.P.R. 2005) (quoting Dopp, 947 F.2d at 510 n.4).
     Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 27 of 43
Civil No. 17-2376 (RAM)                                                   27


accordance with their stipulations.” Id. at 16 (citing P.R. Laws

Ann. tit. 31, § 2994). Moreover, Article 1210 and the principle of

pacta sunt servanda establish that “[c]ontracts are perfected by

mere consent, and from the time they are binding, not only with

regard to the fulfillment of what has been expressly stipulated,

but also with regard to all the consequences which, according to

their character, are in accordance with good faith, use and law.”

Id. (citing P.R. Laws Ann. tit. 31, § 3375). PCM asserts that

Jackie’s signed the Lease and that as part of its obligations, it

agreed to pay the lease term balance and damages if it defaulted.

Id. at 17.

     Plaintiff   states   throughout    its   own   MSJ   that   it    could

terminate or resolve the Lease because PCM failed to fulfill an

essential obligation of the contract, namely “to keep the mall and

its common areas open, so that the general public could go shopping

and eat in the Food Court where Plaintiff’s rented space is

located.” (Docket No. 35 at 12). Jackie’s seeks redress pursuant

to Article 1077 of the Puerto Rico Civil Code. Id. at 7-13. Said

Article codifies the right “to rescind the [mutual and reciprocal]

obligations” when “one of the obligated persons does not comply

with what is incumbent upon him.” P.R. Laws Ann. tit. 31, § 3052.

Further, the prejudiced person may “choose between exacting the

fulfillment of the obligation or its rescission [resolution], with

indemnity for damages and payment of interest in either case.” Id.
     Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 28 of 43
Civil No. 17-2376 (RAM)                                                              28


     Not every breach of a contractual obligation leads to a right

to resolve a contract under Article 1077. See Rojas-Buscaglia v.

Taburno-Vasarhelyi,     113      F.    Supp.    3d   534,    543    (D.P.R.       2015)

(citation omitted). Instead, the “the unmet obligation must be an

essential     obligation    or      fulfillment      of    the    obligation       must

constitute the motive that induced the other party to enter into

the contract.” Dopp v. Pritzker, 38 F.3d 1239, 1243–44 (1st Cir.

1994) (citing Ramirez v. Club Cala de Palmas, 123 P.R. Dec. 339,

347-48 (1989), 23 P.R. Offic. Trans. 311) (emphasis added). The

contract’s resolution cannot be based on the nonfulfillment of an

“accessory”     or   “complementary”           obligation        which     was     only

“incorporated into the same [the contract] to complete or clarify

the contracting parties’ stipulations.” Id. at 1246 (quotation

omitted).     This   occurs      because     “[t]he       requirement      that    the

unfulfilled    obligation      be     the   principal      one   serves    a     higher

interest” which is to encourage “the fulfillment of contracts, and

that prevents that, by a lesser breach of contract, one of the

parties may release himself from the obligation, either because he

is no longer interested or because the contract does not suit him

anymore.” Id. (quotation omitted). Therefore, “Article 1077 is a

remedy of last resort, reserved for situations in which a party's

breach dissipates the very essence of a contract.” Castillo-Perez

v.   Bosques-Cordero,         2011     WL      13233491,     at     *8–9       (D.P.R.

2011), report and recommendation adopted, 2011 WL 13233446 (D.P.R.
     Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 29 of 43
Civil No. 17-2376 (RAM)                                                  29


2011) (quotation omitted). Plaintiff hence contends that “having

a restaurant in a mall with its common areas open to the public,

was Plaintiff’s contract’s ‘raison d’etre,’” and in its absence

“the contract would never have come into being, and thus, should

cease to exist.” (Docket No. 35 at 13) (quotation omitted).

     PCM argues that Jackie’s is unable to resolve the contract

under Article 1077 because obtaining a non-exclusive right to use

the common areas was not Plaintiff’s principal motivation in

entering into a lease agreement. (Docket Nos. 39 at 12-13; 42 at

4). Instead, the principal motivation was to the lease the 808

square feet space where the restaurant was located. Id. As a

result, the nonexclusive right to use the common areas is merely

an accessory disposition of the contract. (Docket No. 39 at 13).

Defendant   centers   its   argument   on   the   fact   that   the    Lease

explicitly grants PCM control and management of the common areas

states that common areas. (Docket Nos. 39 at 13; 42 at 6). Lastly,

PCM alleges it complied with the Agreement by making all premises

available “as soon as it could” after the passing of Hurricanes

Irma and María. (Docket No. 39 at 14). Because Defendant never

limited Plaintiff’s access to the leased area, in fact the space

was physically available to reopen on December 1, 2017 (Fact ¶

32), Jackie’s could not resolve the Lease.

     The Court finds that the uncontroverted material facts and

the controlling law support PCM’s position: Jackie’s could not
      Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 30 of 43
Civil No. 17-2376 (RAM)                                                    30


terminate the Lease or resolve it under Article 1077. The Court

reaches this conclusion for three main reasons: (1) the Lease

defines the Premises solely as the 808 square foot space where the

restaurant    was   located;   (2)   PCM   did   not   breach   an   essential

obligation of the Agreement as it was within its rights to alter

the common areas during the Mall’s renovation after Hurricanes

Irma and María; and (3) Jackie’s abandoned the Premises before the

expiration of the Lease thereby breaching it.

      First, as explained by the First Circuit “[i]f the terms of

the lease are unambiguous, we interpret it according to its plain

terms, and ‘[s]ummary judgment is appropriate when those plain

terms unambiguously favor either side.’” Fernandes v. AGAR Supply

Co., 687 F.3d 39, 43 (1st Cir. 2012) (quotation omitted)). A look

at Sections 1.1(b), 1.1(c) and 1.1(d) of the Agreement reveals

that its main objective was to lease the space titled “Room VC21A”

with an area of 808 square feet (“Premises” or “Room VC21A”) for

a period of ten (10) years. (Fact ¶¶ 6-7 and 13). 10 Moreover,

Section 2.1 titled “Leased Premises,” reads “Landlord [PCM] hereby

leases to Tenant [Jackie’s] and Tenant hereby rents from Landlord

the Premises as depicted on ‘Exhibit A.’ […] The parties agree

that Landlord’s determinations of the Store Floor Area shall be

final, binding and conclusive.” (Fact ¶ 14) (emphasis added). The


10Both Jackie’s and PCM filed as exhibit to their MSJs identical copies of the
Agreement executed on September 4, 2012. (Docket Nos. 34-4; 35-2). Subsequent
references to the same will only cite Docket No. 35-2.
      Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 31 of 43
Civil No. 17-2376 (RAM)                                                         31


Exhibit “A” in turn only includes: 1) a map showing the Premises’

location in relation to the Mall’s Second Floor and its Food Court,

and 2) a drawing of the Premises, including its measurements, and

an adjoining space identified as “VC20.” (Docket No. 35-2 at 28).

The   October    9,   2012   Assignment      of   Lease    (“Assignment”)      also

supports this finding. (Docket Nos. 34-6 at 1; 35-4 at 1). The

Assignment states “by a Lease dated September 4, 2012 (the “Lease”)

[…] Landlord leased to Assignor [Jackie’s] certain premises being

identified in the Lease as Room V21A (the “Premises”).” Id. at 1.

Lastly, the First Amendment to the Lease executed on February 20,

2017 also had similar language. (Docket Nos. 34-7; 35-5).

      The   plain     language    of   the    Lease,      its   Exhibit   A,    the

Assignment, and the Amendment to the Lease, all of which Plaintiff

consented   to   and    signed,   show    that    the     leased   Premises    only

includes Plaintiff's internal operating space and not its right to

use the common areas. See Liberty Mut. Ins. Co. v. Selective Ins.

Co. of Am., 346 F. Supp. 3d 753, 759–60 (E.D. Pa. 2018) (holding

that lease agreement intended “premises” to only include the

internal space where tenant carried on its operations and not the

common areas which it only had a non-exclusive right to use); see

also Doe v. Cloverleaf Mall, 829 F. Supp. 866, 871 (S.D. Miss.

1993).

      Second, multiple courts have held that if a Lease authorizes

the temporary closure for repairs of common areas to which tenants
        Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 32 of 43
Civil No. 17-2376 (RAM)                                                    32


only have a nonexclusive right to use, landlords do not breach any

essential obligation if they temporarily close common areas. See

Pharmacy 101 Ltd. v. AMB Prop., LP, 2006 WL 1663821, at *4 (E.D.

La. 2006) (holding that Plaintiff’s non-exclusive use of common

areas “does not trump the lease provisions that allow Defendant to

impose the parking restrictions” and even with restrictions, it

still maintained its non-exclusive use). The Fourth Circuit’s E.

Shore     Markets,   Inc.   v.   J.D.   Assocs.    Ltd.   P'ship   is     also

instructive. See E. Shore Markets, Inc. v. J.D. Assocs. Ltd.

P'ship, 213 F.3d 175 (4th Cir. 2000). Tenant Eastern Shore Markets,

Inc. alleged that its lease with J.D. Associates, the shopping

center landlord, promised that the landlord would manage the common

parking lot as to benefit the store, and which would not deny their

customers reasonable access to the store. Id. at 180. The tenant

alleged that J.D. Associates breached this promise by: (1) allowing

the east entrance of the shopping center's parking lot be blocked

by   another    tenant’s    construction;    (2)   allowing    construction

vehicles to park in front of its store during the construction of

a new tenant; and (3) reconfiguring the parking lot to benefit the

new tenant. Id. at 181. In upholding the lower court, the Fourth

Circuit stated that the lease gave the landlord “broad discretion

over the management and control of the parking lot and that J.D.

Associates' actions in temporarily blocking access to the store

and blocking customers' view of Eastern Shore's store fall within
     Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 33 of 43
Civil No. 17-2376 (RAM)                                                    33


this conferred discretion.” Id.; See also Hess's Dep't Stores,

Inc. v. Ernest W. Hahn, Inc., 901 F.2d 552, 554 (6th Cir. 1990).

     The instant case is almost identical. Under the Agreement,

specifically under Sections 5.1 and 5.2, PCM could alter the common

areas without affecting any essential obligation of the Agreement.

(Docket No. 35-2 at 7). Section 5.1 of the Agreement explicitly

states that common areas “shall at all times be subject to the

exclusive   control    and   management   of    the   landlord”   and    that

“Landlord shall have the right from time to time to: change or

modify and add to or subtract from the sizes, locations, shapes

and arrangements of parking areas, entrances, exits, parking aisle

alignments and other Common Areas.” (Fact ¶ 15). Likewise, Section

5.2, which is also uncontroverted, provides that the “Landlord may

at any time close temporarily any common areas to make repairs or

changes.” (Fact ¶ 16). Further, there is no evidence on record

that Jackie’s was prevented from using or accessing the leased

Premises.   Instead,   the   only   reason     Jackie’s   gave   to   justify

resolution of the Agreement was Ms. Yu Ye’s assertion that the

mall was taking too long in notifying her when the Mall would be

open to the public. (Docket No. 35-24 at 76-77). She further

averred that “if the mall doesn’t restore back to normal, with

like the amount of people back to open to the public, she can’t do

business or she can’t open up.” Id. at 77.
       Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 34 of 43
Civil No. 17-2376 (RAM)                                                             34


       Notably, while PCM did undertake renovations to the common

areas after the passing of Hurricanes Irma and María, the leased

Premises occupied by Jackie’s suffered no physical damages, a fact

which Plaintiff’s manager admitted during her Deposition. (Fact ¶

31;    Docket      No.   35-24   at   78). 11    Moreover,      there   were    other

restaurants open in the Food Court by the time Jackie’s was

available to physically open on December 1, 2017 and while the

Mall   was   undergoing      repairs.    (Facts       ¶¶   33   and   37).   Jackie’s

managing member even admitted during the Deposition that she was

unaware as to how her situation differed from that of other

businesses in the Mall’s Food Court which were open by early

December.    (Docket      No.    35-24   at     77-78).    Moreover,     PCM   abated

Jackie's rent from the date of Hurricane María though December 1,

2017. (Fact ¶ 71).

       Third, the Court understands that Jackie’s abandoned the

Premises     and    therefore     breached      its    agreement      with   PCM.   As

expected, there is a significant back and forth in the record

concerning whether Jackie’s abandoned the Premises. For example,

PCM’s Facts Nos. 27, 29 and 41 (collected herein under Fact ¶ 78)

reference how Plaintiff abandoned or vacated the leased premises

or ceased operations within it. (Docket No. 34-2 ¶¶ 27, 29 and

41). Plaintiff’s responses to those facts deny the same. Id. All


11
  Both Jackie’s and PCM filed as exhibits to their MSJs identical copies of Ms.
Yu Ye’s June 27, 2018 Deposition. (Docket Nos. 34-11; 35-24). Subsequent
references to the same will only cite Docket No. 35-24.
        Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 35 of 43
Civil No. 17-2376 (RAM)                                                            35


three responses explain that Jackie’s was only executing its right

“to     rescind       [resolve]     the     Lease     Agreement,   by     providing

termination notice […] due to Plaza Carolina’s nonperformance of

its   essential        duties     under    the     Agreement”   because    of    “the

supervening impossibility caused by the damages sustained as a

result of Hurricane Maria.” Id.

      However, Plaintiff’s response to Fact ¶ 78 (PCM’s SMUF Fact

No. 41) regarding its ceased operations includes the admission

that “the last day it did business was September 18, 2017.” (Docket

No. 36-1 at 26). Further, Ms. Yu Ye’s Deposition supports a finding

that Jackie’s abandoned the Premises. (Fact ¶ 80). The Court notes

that Plaintiff, thorough its General Manager Ms. Yu Ye, answered

therein    the    affirmative       “yeah”    to    questions   from    Defendant’s

counsel during the Deposition regarding if Plaintiff had left the

Premises.       Id.    Moreover,    this    occurred    after   Plaintiff       stated

during its Deposition that “[s]he [Jackie’s] doesn’t want to do it

anymore. […] She doesn’t want to work anymore. She doesn’t want to

go with the lease.” Id. (emphasis added).

      The Court thus finds that Plaintiff intended to abandon the

Premises when it failed reopen for business on December 1, 2017

and failed to pay rent thereafter. “[A]bandonment of a leasehold

in Puerto Rico, as elsewhere, requires both the act and intention

of relinquishing the premises absolutely.” Cruz v. Molina, 788 F.

Supp.    122,    127    (D.P.R.    1992);    see     also   ABANDON,   Black's    Law
      Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 36 of 43
Civil No. 17-2376 (RAM)                                                        36


Dictionary (11th ed. 2019) (defining “abandon” as “[t]o relinquish

or give up with the intention of never again reclaiming one's

rights     or    interest    in”   or    “[t]o   desert    or    go   away   from

permanently”). As Ms. Yu Ye’s Deposition testimony shows, Jackie’s

failure to reopen in December 2017, was with the intention of

permanently relinquishing the Premises, even if it was in the

process of removing the equipment left in the same. 12 Cf. Cruz, 788

F. Supp. at 127 (“Plaintiff's and David Loperena's testimony and

the presence of a significant quantity of Plaintiff's belongings

in the house make clear that on January 27 Plaintiff had not

abandoned the leased premises, for he had not intended at that

point to relinquish the premises absolutely”).

     It     is   evident    from   Ms.   Yu   Ye’s   testimony   that   Jackie’s

abandoned the Premises because it was no “longer interested or

because the contract [did] not suit [it] anymore.” Dopp, 38 F.3d

at 1246. Given that it stopped paying monthly rent after September

2017, Jackie’s defaulted under the Lease per Section 18.1. This

Section reads: “The following shall be considered for all purposes

to be defaults under and breaches of this Lease: (a) any failure

of Tenant to pay any rent or other amount when due hereunder, […]

(f) if Tenant abandons or vacates or does not do business                in the



12Ms. Yu   Ye’s Deposition also stated that after the Hurricanes she moved to New
York and   at the time of the Deposition, she was living in Brooklyn. (Docket No.
35-24 at   10, 13-14). In the Opposition to Motion to Strike, Plaintiff clarified
that she   moved back to Puerto Rico on October 15, 2018. (Docket No. 45 at 5).
      Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 37 of 43
Civil No. 17-2376 (RAM)                                                       37


Premises.” (Fact ¶ 75). Further, because of Plaintiff’s breach and

due to Defendant taking action against it because of said breach,

Section 18.2 allows Defendant to recover all damages including “the

cost of recovering the Premises, brokerage fees               and expenses of

placing the Premises in rentable condition, [and] attorneys' fees.”

(Fact ¶¶ 76). It may also recover “the difference between the

Minimum Rent and all items of additional rents reserved hereunder

for the period which otherwise would have constituted the balance

of   the    Lease Term and the then present rental value of the

Premises.” Id. Moreover, Jackie’s is not entitled to the return of

its security deposit of $43,160 pursuant to Section 15.1 of the

Lease.     (Facts   ¶¶   19   and   25).   Jackie’s   must   pay   the   damages

mentioned above and the portion of rent owed from December 2017

until November 22, 2022 when the Agreement was supposed to expire. 13

      The Court finds that the non-exclusive right to use the common

areas was not an essential obligation agreed upon by the parties

under the September 4, 2012 Agreement. Further, Plaintiff failed

to allege that Defendant limited its access to the Premises,

therefore Article 1077 is inapplicable to the present case. As

Article 1077 does not justify resolving the September 4, 2012



13
  The Court notes that Jackie’s paid the full September 2017 rent (Fact ¶¶ 25-
26) and that PCM abated tenants’ rents from the passing of Hurricane María until
December 2017. (Fact ¶ 71). The unused $3,204.60 rent that Jackie’s paid in full
for September 2017 (Fact ¶ 55) and the $43,160 security deposit (Fact ¶ 25)
shall be credited to the amount owed to PCM.
      Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 38 of 43
Civil No. 17-2376 (RAM)                                                          38


Agreement, Defendant is not liable for any resulting damages

claimed    by   Jackie’s. See       P.R.    Laws    Ann.   tit.     31,   §   3052.

Defendant’s breach of contract claim in its Motion for Summary

Judgment (Docket No. 34) is GRANTED whereas Plaintiff’s contract

resolution claim in its Motion for Summary Judgment (Docket No.

35) is DENIED.

    B. Contractual Right to Restaurant Equipment

      As   evidenced    by    the    record,       the   parties     communicated

regarding the retrieval of the equipment Plaintiff claims is its

personal property and how PCM forbade its removal from the leased

Premises. (Facts ¶¶ 57-65). In November 2017, PCM’s attorney Mr.

Wade J. Hornbacher, Esq. sent an email to Jackie’s reiterating

the prohibition of the removal of the restaurant equipment per

Section 10.2 of the Agreement. (Facts ¶¶ 59 and 63). This section

states in part that “all alterations, changes and additions and

all   improvements […] made by Tenant […] shall immediately upon

installation attached to the fee and become                Landlord’s property

and shall not be removed unless replaced by like property.” (Fact

¶   59).   Further,   “[i]f   Tenant       fails   to    remove    any    shelving,

decorations, equipment, trade fixtures or personal property from

the Premises prior to the end of the Lease Term, they shall become

Landlord’s property.” Id.

      Further, in its Counterclaim and in its MSJ, PCM claims that

it has a proprietary interest in the restaurant equipment left
     Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 39 of 43
Civil No. 17-2376 (RAM)                                                     39


behind when Jackie’s abandoned the Premises. (Docket No. 34-1 at

27-28). PCM avers that Jackie’s is bound to the agreement even if

its owners did not read the agreement and instead had it summarized

by a third-party. Id. at 27. PCM also alleges that Section 20.2 of

the Lease (Fact ¶ 68) grants it a contractual lien over the

equipment and any assets that remain in the Premises if Plaintiff

defaults on the Lease. Id. at 28. PCM echoed this in its reply to

Plaintiff’s   opposition   to   its   MSJ   and   in   its    opposition    to

Plaintiff’s MSJ. (Docket Nos. 39 at 20-21; 42 at 9).

     On the other hand, Jackie’s argues that Section 10.2 does not

include the restaurant equipment or any of its personal property

because it only applies to assets which were “attached” to the real

property, which its equipment was not. (Docket No. 35 at 21). It

also posits that the requirement that the equipment be removed

“‘prior to end of the Lease Term’ is not met because the 10-year

term of the Lease had not expired yet.” Id. Therefore, PCM’s

construction of Section 10.2 is unreasonable. Id.

     Jackie’s also alleges that PCM cannot use Section 20.2 to

enforce its supposed security interest over the equipment because

the security interest was never perfected given that PCM failed to

file a financing statement as required by Section 9-312(a) of the

Chapter   9-Secured   Transactions,    P.R.    Laws    Ann.    tit.   19,   §

2321(a)(3) and § 2262(a). Id. at 22. Section 20.2 had authorized

PCM to prepare and file financing           statements signed “only         by
     Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 40 of 43
Civil No. 17-2376 (RAM)                                                 40


Landlord (as secured party) covering the security described above.”

(Fact ¶ 68). Said Section also explained that “[u]pon any default

under this Lease […] any or all of Tenant's obligations to Landlord

secured hereby shall, […] be immediately due and payable without

notice or demand.” Id. Lastly, Jackie’s contends that in not letting

it remove its equipment, PCM illegally seized the same. (Docket No.

35 at 22-23). This resulted in a loss of income, valued at $14,000,

for the sale of the equipment. Id. at 23. See Docket No. 45-2 at

33-36 for offers to buy equipment. Plaintiff reiterated this in its

opposition to PCM’s MSJ. (Docket No. 36).

     The Court agrees with Jackie’s that it did not lose its right

to the equipment when it left the Premises. While the Court herein

concluded that Jackie’s abandoned the Premises and breached the

lease, the Court also notes that PCM never perfected its security

interest over Plaintiff’s property. As Jackie’s highlighted in its

MSJ, PCM admitted that it did not file a financing statement securing

its interest over the property. (Facts ¶¶ 68-70).

     Section 9–203 of the Puerto Rico Commercial Transactions Act

(UCC-PR)   states   that   “a   security   interest   attaches    to   the

collateral when it becomes enforceable against the debtor with

respect to the collateral.” P.R. LAWS ANN. tit. 19, § 2233(a).

Moreover, a creditor's security interest attaches to the debtor's

collateral only if “(1) value has been given [to the collateral];

[and] (2) the debtor has rights in the collateral or the power to
     Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 41 of 43
Civil No. 17-2376 (RAM)                                                          41


transfer rights in the collateral to a secured party.” Id. §

2233(b). Also, at least one of the following conditions must be

met: (1) “The debtor has authenticated a security agreement that

provides a description of the collateral”; (2) “the collateral is

not a certificated security and is in the possession of the secured

party”;   (3)     “the   collateral    is   a   certificated         security    in

registered form and the security certificate has been delivered to

the secured party;” or (4) “the collateral is deposit accounts,

electronic chattel paper, investment property, or letter-of-credit

rights, or a life insurance policy, and the secured party has

control [over it].” Notably, “if the secured party wishes to

perfect     his    interest    in     the    collateral,       it     must    file

a financing statement with          the     Puerto     Rico     Secretary        of

State.” Prestige Capital Corp. v. Pipeliners of Puerto Rico, Inc.,

2011 WL 4899968, at *5 (D.P.R. 2011) (citation omitted).

     Here, PCM did not file a financing statement with the Puerto

Rico Secretary of State. Nor did it provide any evidence that its

security interest attached to the collateral or that it perfected

that interest over the equipment in a manner permitted by the UCC-

PR. See P.R. LAWS ANN. tit. 19, §§ 2233, 2262. The Court notes

that PCM failed to reply to Jackie’s argument that it did not file

a financing statement over the equipment. As such, PCM lost any

potential    security     interest    or    contractual       right    over     the

restaurant      equipment.    Defendant     must     return    the     restaurant
     Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 42 of 43
Civil No. 17-2376 (RAM)                                                  42


equipment to Jackie’s after the issuance of this Opinion and Order.

As a result, Plaintiff’s claim regarding the equipment in its

Motion for Summary Judgment (Docket No. 35) is GRANTED. Defendant’s

claim alleging a contractual right to the restaurant equipment in

its Motion for Summary Judgment (Docket No. 34) is DENIED.

                             IV.   CONCLUSION

     Jackie’s Restaurant, LLC did not have legally sufficient

cause to terminate the Lease Agreement executed on September 4,

2012 with Plaza Carolina Mall, L.P. prior to its expiration date.

The Court GRANTS Defendant Plaza Carolina Mall L.P.’s breach of

contract claim in its Motion for Summary Judgment (Docket No. 34)

and DENIES the breach of contract claim in Plaintiff Jackie’s

Restaurant, LLC’s Motion for Summary Judgment (Docket No. 35).

Furthermore,   Defendant   Plaza   Carolina     Mall   L.P.   cannot   keep

Jackie’s equipment because it lacks a perfected security interest

over the same. Thus, the Court DENIES Defendant’s contractual claim

over the restaurant equipment in its Motion for Summary Judgment

(Docket No. 34) whereas it GRANTS Plaintiff’s claim over the

equipment in its Motion for Summary Judgment (Docket No. 35). For

the foregoing reasons, the Court GRANTS in part and DENIES in part

the Motion for Summary Judgment at Docket No. 34 and GRANTS in

part and DENIES in part the Motion for Summary Judgment at Docket

No. 35. Consequently, all of Plaintiff’s claims are DISMISSED WITH

PREJUDICE except for claims regarding damages arising from Plaza
     Case 3:17-cv-02376-RAM Document 60 Filed 06/08/20 Page 43 of 43
Civil No. 17-2376 (RAM)                                                43


Carolina   Mall   L.P.’s   retention   of   the   restaurant   equipment.

Judgment shall be entered accordingly upon trial on the issues

identified above.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 8th day of June 2020.

                                 S/ RAÚL M. ARIAS-MARXUACH
                                 United States District Judge
